UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4170
BRYANT JONES,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                  T. S. Ellis, III, District Judge.
                           (CR-00-240)

                      Argued: April 5, 2002

                      Decided: May 16, 2002

      Before WILKINSON, Chief Judge, and MICHAEL and
                 TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

ARGUED: Richard Joseph Link, Jr., Silver Spring, Maryland, for
Appellant. Justin W. Williams, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Vir-
ginia, for Appellee. ON BRIEF: Paul J. McNulty, United States
Attorney, Alessandra DeBlasio, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Vir-
ginia, for Appellee.
2                      UNITED STATES v. JONES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   A jury convicted Bryant Jones on all three counts of an indictment
charging him with conspiracy to commit bank robbery, see 18
U.S.C.A. § 371 (West 2000) ("Count I"), bank robbery, see 18
U.S.C.A. §§ 2113(a), (d) (West 2000) ("Count II"), and using and car-
rying a firearm during and in relation to a crime of violence, see 18
U.S.C.A. § 924(c) (West 2000) ("Count III"). Jones appeals, and
although he is represented by counsel on appeal, we previously
granted Jones leave to file a pro se informal brief. By way of his for-
mal and informal briefs, Jones raises numerous assignments of error.
We find his contentions meritless and affirm his convictions and sen-
tences.

                                  I.

   We will set out briefly only those facts necessary to understand the
primary issues Jones raises on appeal. The charges against Jones were
based on the armed robbery of a Central Fidelity Bank in Prince Wil-
liam County, Virginia, by Jones and his associates. At trial, the dis-
trict court allowed the prosecution to introduce evidence that Jones
had been involved with some of the same associates in the robbery
of a Hechinger’s department store approximately one month prior to
the Central Fidelity robbery, and also allowed evidence that approxi-
mately one month after the charged robbery, Jones had played a part
in disposing of the .380 handgun used in the Central Fidelity robbery
("the gun disposal evidence"). All three of Jones’s co-conspirators
testified against him at trial, including John Lewis, who had been the
first to confess to the Central Fidelity robbery and whose confession
implicated all of his alleged co-conspirators, including Jones. In
cross-examining Lewis, defense counsel suggested that Lewis was
fabricating his testimony against Jones in order to obtain favorable
treatment for himself. Accordingly, the prosecution, over defense
                        UNITED STATES v. JONES                        3
counsel’s objection, called FBI Agent Paul Timko, to whom Lewis
had confessed, to testify that Lewis’s prior statements to Agent Timko
were consistent with Lewis’s trial testimony.

   After closing argument, the court gave the jury its instructions —
instructions that counsel agreed were correct — and the jury retired
to deliberate. During deliberations, because Count III of the indict-
ment specified that the weapon used or carried was a .380 semi-
automatic pistol, the court received a question from the jury, asking
whether it needed to specifically find that such a weapon was used.
After hearing argument from counsel, the court called the jury in and
reread two of its earlier instructions. The court reiterated to the jury
that to establish a violation of § 924(c) the prosecution was required
to prove (1) that Bryant Jones committed a crime of violence and (2)
that during and in relation to that crime of violence, Jones knowingly
used or carried a firearm (or aided and abetted another person in
doing so). The court also reminded the jury that "the term ‘firearm’
means any weapon, including a starter gun, which will or is designed
to, or may readily be converted to expel a projectile by the action of
an explosive." J.A. 607. The court rejected defense counsel’s request
that it instruct the jury that it must find that Jones used or carried a
.380, but the court reminded the jury that its verdict must be based
only on the evidence presented at trial.

   After his conviction, Jones filed several pro se motions, including
a Rule 33 motion for a new trial based on newly discovered evidence.
The court denied the motions and the case proceeded to sentencing.
At the sentencing hearing, Jones argued for a three-level downward
departure based on substantial post-offense efforts at rehabilitation,
but the district court refused to depart on that basis. The court sen-
tenced Jones to 60 months and 87 months, respectively, on Counts I
and II, to run concurrently, and 60 months on Count III to run consec-
utively to the sentences on the first two counts.

                                  II.

   Jones first contends that under Rule 404(b) of the Federal Rules of
Evidence, the district court erred in admitting evidence of the Hech-
inger’s robbery and the gun disposal evidence. Rule 404(b) provides
that "[e]vidence of other crimes, wrongs, or acts is not admissible to
4                       UNITED STATES v. JONES
prove the character of a person in order to show action in conformity
therewith." Such "other crimes" evidence "may, however, be admissi-
ble for other purposes, such as proof of motive, opportunity, intent,
preparation, plan, knowledge, identity, or absence of mistake or acci-
dent." Fed. R. Evid. 404(b). To be admissible, prior acts evidence
must be (1) relevant to some issue other than character; (2) necessary;
(3) reliable; and (4) such that its probative value is not substantially
outweighed by the possibility of confusion or unfair prejudice. See,
e.g., United States v. Queen, 132 F.3d 991, 997 (4th Cir. 1997). A dis-
trict court’s decision to admit evidence under Rule 404(b) is discre-
tionary, and will not be overturned unless it was "arbitrary or
irrational." United States v. Powers, 59 F.3d 1460, 1464 (4th Cir.
1995).

                                  A.

    The evidence of the Hechinger’s robbery satisfies the requirements
for admissibility under Rule 404(b). First, it was relevant to an issue
other than character. Jones was charged with conspiracy to commit
bank robbery, an essential element of which is an agreement between
two or more persons to commit that crime. See United States v. Ellis,
121 F.3d 908, 922 (4th Cir. 1997). "The more similar the extrinsic act
. . . is to the act involved in committing the charged offense, the more
relevance it acquires," Queen, 132 F.3d at 996, and there are many
similarities between the Hechinger’s robbery and the Central Fidelity
robbery that make evidence of the former relevant to the agreement
element of the conspiracy charge.

   The most critical similarity was that Jones committed the Hech-
inger’s robbery with two of the same three people with whom he had
committed the Central Fidelity robbery, namely Seneca Elliot and
John Lewis. In addition to the identity of the perpetrators, the modus
operandi of both robberies was virtually the same. Elliot carried the
same .380 handgun in both the Hechinger’s robbery and the Central
Fidelity robbery, and Jones was also armed in both. Lewis was the
getaway driver in both robberies, and in both the Hechinger’s robbery
and the Central Fidelity robbery the group used a stolen car as the get-
away vehicle. During both robberies, the perpetrators wore dark
clothes and masks, and both were early morning robberies that took
place shortly after the target businesses opened. Furthermore, the
                        UNITED STATES v. JONES                        5
development of both the Hechinger’s robbery and the Central Fidelity
robbery began with an exchange of terse, cryptic messages between
members of the group. With regard to the Hechinger’s robbery, for
example, Elliot testified that it was set in motion when Jones called
him and asked whether Elliot was "trying to do something," which
Elliot understood to be an invitation to "rob something." J.A. 320.
Similarly, with respect to the Central Fidelity robbery, it began when
Luttrell and Jones pulled up to Elliot’s house and told Elliot and
Lewis "we got something." J.A. 227.

   In short, the fact that Elliot, Lewis, and Jones were all involved in
both the Central Fidelity robbery and the Hechinger’s robbery, and
the fact that the modus operandi of both robberies was nearly identi-
cal, lead us to conclude that the Hechinger’s robbery evidence was
relevant to the charged conspiracy. See United States v. Van Metre,
150 F.3d 339, 349 (4th Cir. 1998) ("Evidence is relevant if it has any
tendency to make the existence of any determinative fact more proba-
ble than it would be absent the evidence."). More specifically, it was
relevant to whether Jones had entered into an express or implied
agreement with at least Elliot and Lewis to rob businesses when the
opportunity presented itself, as it did on March 6, 1997, when the
three joined Howard Luttrell in robbing Central Fidelity.

   Jones argues, however, that the evidence of the Hechinger’s rob-
bery was neither necessary nor reliable, and that, at any rate, it was
unduly prejudicial. His necessity argument is simply that the govern-
ment did not need the evidence of the Hechinger’s robbery in order
to prove any of the charged offenses. This argument misunderstands
the nature of the necessity inquiry. Evidence is necessary for Rule
404(b) purposes when "it is probative of . . . an element of the
offense." Queen, 132 F.3d 997. As we have already concluded, evi-
dence of the Hechinger’s robbery was probative of whether Jones had
entered into an implied or express agreement to commit the Central
Fidelity robbery.

   Jones contends that the evidence was not reliable because it was
supplied by the testimony of "three convicted felons who ha[d]
reached plea agreements with the government . . . and who had been
granted use immunity." Brief of Appellant at 15. Again, we disagree.
Evidence is reliable for Rule 404(b) purposes unless it is "so prepos-
6                       UNITED STATES v. JONES
terous that it could not be believed by a rational and properly
instructed juror." United States v. Aramony, 88 F.3d 1369, 1378 (4th
Cir. 1996) (internal quotation marks omitted). Otherwise, where the
evidence is "sufficient to allow the jury to reasonably conclude that
the [prior] acts occurred and that the defendant was the actor," it
passes the reliability prong of a 404(b) analysis. Van Metre, 150 F.3d
at 350 (internal quotation marks and alteration omitted). Jones was
certainly free to argue to the jury that the testimony of his alleged co-
conspirators lacked credibility and should not be believed, but that
evidence passes the reliability test of Rule 404(b). A rational and
properly instructed jury could easily conclude that the Hechinger’s
robbery took place and that Jones participated.

   Nor is Jones’s challenge to the prejudicial effect of the Hechinger’s
robbery evidence well taken. Evidence is unduly prejudicial if there
is "a genuine risk that the emotions of a jury will be excited to irratio-
nal behavior, and this risk is disproportionate to the probative value
of the offered evidence." United States v. Wells, 163 F.3d 889, 896
(4th Cir. 1998) (internal quotation marks omitted). This is not such
a case. The prosecution introduced evidence of a single prior robbery
that had been committed within the same general time frame as the
Central Fidelity robbery and was similar to that robbery in many
respects. To the extent that the evidence was prejudicial to Jones, its
prejudice was directly proportional to its probative force. We do not
think that the evidence of the Hechinger’s robbery would lead the jury
to subordinate reason to passion.

                                   B.

   Jones also contends that it was improper under Rule 404(b) to
admit evidence that he played a part in disposing of the .380 handgun
approximately one month after the robbery. Sometime after the Cen-
tral Fidelity robbery, Luttrell, Elliot, and Lewis robbed a local pawn-
shop, taking, among other things, several firearms. The stolen
firearms were stashed in a bag along with the .380 that was used in
the pawnshop robbery, and the bag was kept at Lisa Homer’s apart-
ment. Homer, who had been a friend of Jones for several years, testi-
fied that after Luttrell was arrested for the pawnshop robbery, she
called Jones to come to her apartment and take the firearms. Jones
arrived at the apartment and Homer got into his car, bringing with her
                        UNITED STATES v. JONES                         7
the bag containing the firearms. Jones pulled the .380 from the collec-
tion of firearms and handed it back to Homer. There was evidence
that Jones expressly told Homer to get rid of the gun, and although
Jones attempts to make much of some minor ambiguities and incon-
sistencies in Homer’s testimony on that point, one thing is certain —
Homer did just that. She and a friend took a ride during which the
.380 was tossed into the Potomac River.

   The .380 that Jones singled out for different treatment was the only
.380 in the bag, and both Luttrell and Elliot testified that it was the
same .380 that was used in both the pawnshop robbery and the Cen-
tral Fidelity robbery. The prosecution was certainly entitled to argue
that, having participated in the Central Fidelity robbery, Jones knew
that the .380 had been used in that robbery. In so many words, the
prosecution’s closing argument suggested to the jury that in singling
out the .380 and returning it to Homer for disposal, Jones was
attempting to eliminate evidence that would tie him to the robbery of
Central Fidelity, thus effectively taking an affirmative step in further-
ance of the conspiracy to rob that bank. Cf. Ellis, 121 F.3d at 922
(listing among the "overt acts performed in furtherance of the conspir-
acy [to commit bank robbery]" the fact that the defendant "ordered
others to burn the clothing they had worn during the robbery"). The
gun disposal evidence thus was intrinsic evidence of the charged con-
spiracy and therefore was admissible. See United States v. Chin, 83
F.3d 83, 87-88 (4th Cir. 1996). Moreover, Jones’s claim that the .380
that was thrown in the river was not in fact the same gun that was
used in the bank robbery was an issue that could have been explored
on cross-examination, but it does not affect the admissibility of the
evidence. Accordingly, we affirm the district court’s admission of that
evidence, as it was both relevant to the conspiracy charge and not
unduly prejudicial.

                                  III.

   Jones also challenges the admission of Agent Timko’s testimony
regarding co-conspirator Lewis’s prior consistent statements. Rule
801(d)(1)(B) of the Federal Rules of Evidence provides that "a state-
ment is not hearsay," and is admissible as substantive evidence, "if
the declarant testifies at the trial . . . and is subject to cross-
examination concerning the statement, and the statement is consistent
8                      UNITED STATES v. JONES
with the declarant’s testimony and is offered to rebut an express or
implied charge against the declarant of recent fabrication or improper
influence or motive." Fed. R. Evid. 801(d)(1)(B); see also Tome v.
United States, 513 U.S. 150, 156-57 (1995). It is the fourth require-
ment, i.e., that there have been "an express or implied charge against
[Lewis] of recent fabrication or improper influence or motive," that
Jones contends was not satisfied in this case.

   On cross-examination, defense counsel asked Lewis several ques-
tions suggesting that there was some link between the content of
Lewis’s testimony and an alleged desire on Lewis’s part to curry
favor with the government in any eventual criminal proceedings
related to the Central Fidelity robbery. For example, counsel sug-
gested that Lewis had heard that there were some impending arrests
at the time he confessed, the implication being that Lewis did so to
put himself in a favorable bargaining position. Counsel also brought
up the plea agreement that Lewis executed, suggesting that Lewis
expected to receive a "time cut" for helping to prosecute Jones. J.A.
387. As the district court found, counsel’s questions concerning
Lewis’s testimony suggested that Lewis was "making it up" in order
to obtain favorable treatment for himself. J.A. 438. Thus, the question
is whether Lewis confessed before the alleged motive to fabricate
arose. See Tome, 513 U.S. at 157-58 ("[T]he question is whether [the
declarant’s] out-of-court statements rebutted the alleged link between
[her motive to fabricate] and her testimony. . . . A consistent state-
ment that predates the motive is a square rebuttal of the charge that
the testimony was contrived as a consequence of that motive.").

   Agent Timko testified that at the time Lewis confessed, the Central
Fidelity case had been closed for just over a year and that the FBI did
not have any suspects. According to Agent Timko, the case had been
closed as "an unsolved bank robbery matter," meaning that the FBI
"didn’t identify who the robbers were." J.A. 434. When Lewis con-
fessed, the FBI still did not know the identity of any of the Central
Fidelity bank robbers. Agent Timko’s testimony was corroborated by
Lewis’s own testimony that he had not heard that any arrests were
imminent and otherwise knew nothing about the status of the investi-
gation. In addition, Lewis’s statements to Timko were made well
before he entered into the plea agreement. Having heard all the evi-
dence, the court concluded that Lewis’s statements to Timko were
                        UNITED STATES v. JONES                          9
made "at a time when the case was closed, at a time when the Govern-
ment had no investigation ongoing and didn’t know who did it." J.A.
443-44. The court concluded that Agent Timko’s testimony regarding
the confession was therefore admissible to refute the implication that
Lewis knew the status of the investigation and made a confession
implicating Jones before being approached by law enforcement in an
attempt to get one step ahead in the plea bargaining process. In light
of its factual conclusions, which are not clearly erroneous, the district
court’s decision to admit Agent Timko’s testimony under Rule
801(d)(1)(B) was not an abuse of discretion. See United States v. Rob-
inson, 275 F.3d 371, 383 (4th Cir. 2001) ("We review the admission
of evidence by the district court for abuse of discretion."), cert.
denied, ___ S. Ct. ___, 2002 WL 422876 (April 15, 2002).

                                   IV.

   Jones next contends that, by virtue of its jury instructions, the dis-
trict court constructively amended the indictment. Jones’s theory is
that, since Count III in the indictment specifically stated that the fire-
arm used or carried for purposes of the § 924(c) charge was a .380
semi-automatic pistol, the court was required to instruct the jury that
it must find beyond a reasonable doubt that such a firearm was in fact
used or carried. Again, we disagree.

   A constructive amendment to an indictment — unconstitutional
under the Fifth Amendment’s guarantee of indictment by grand jury
— occurs where "the government, through its presentation of evi-
dence and/or its argument, or the district court, through its instruc-
tions to the jury, broadens the bases for conviction beyond those
charged in the indictment." United States v. Randall, 171 F.3d 195,
203 (4th Cir. 1999). In United States v. Redd, 161 F.3d 793 (4th Cir.
1998), we faced a similar challenge to the one now raised by Jones.
In that case, the defendant (Redd) was indicted under § 924(c) and the
indictment specifically alleged that Redd had used or carried a black
revolver. The jury convicted, and Redd argued on appeal that the
prosecution had constructively amended the indictment by offering
proof that he had used a silver colored handgun. This court rejected
that argument because "[w]hether the gun was black or silver is irrele-
vant to the question of whether one was used during the robbery." Id.
at 796.
10                      UNITED STATES v. JONES
   We see no meaningful basis upon which to distinguish Redd from
the case at hand. The district court’s instructions adequately informed
the jury of the elements of the offense and did not broaden the bases
upon which the jury could find Jones guilty. Whether the gun was a
.380 semi-automatic pistol is simply irrelevant to the question of
whether Jones was guilty of violating § 924(c). See also United States
v. Robison, 904 F.2d 365, 368-69 (6th Cir. 1990) (upholding the trial
court’s instruction that "it is not necessary that the government prove
that the defendant carried the exact firearm alleged in the indictment;
rather it is sufficient that the government prove that the defendant car-
ried any firearm" because "the specific type of firearm used or pos-
sessed . . . is not an essential element of the crime"). Like the Sixth
Circuit in Robison, we conclude that Jones was not prejudiced by any
variance between the indictment and the court’s instructions.

                                   V.

   Jones next argues that his conviction must be set aside because it
is based on perjured testimony. In a nutshell, Jones identifies some
inconsistencies between statements that a few witnesses made before
trial and the testimony those witnesses gave at trial. From these incon-
sistencies (about which Jones contends the prosecution must have
been aware), Jones infers that the prosecution must have knowingly
presented false or perjured testimony. Again, we cannot agree. Mere
inconsistency does not establish falsehood, see United States v. Gri-
ley, 814 F.2d 967, 971 (4th Cir. 1987) (stating that "[m]ere inconsis-
tencies in testimony by government witnesses do not establish the
government’s knowing use of false testimony"), and Jones has other-
wise failed to establish that the testimony given at trial about which
he complains, which was largely corroborated in all material respects,
was false, much less perjured. Nor has Jones shown that the prosecu-
tion was willfully attempting to deceive the court or the jury. In short,
Jones has not come close to making the kind of showing necessary
to support the grave claim of prosecutorial misconduct he asserts. See
id. at 970-71 (setting out the requirements for proving a due process
violation based on the government’s use of false testimony).

                                  VI.

  Jones’s remaining claims can be resolved more summarily. First,
Jones claims that the district court erred in rejecting his request for
                        UNITED STATES v. JONES                        11
a downward departure based on post-offense efforts at rehabilitation.
The district court expressly recognized its authority to depart on those
grounds, however, and its refusal to do so is therefore not reviewable
on appeal. See United States v. Brock, 108 F.3d 31, 33 (4th Cir. 1997)
(noting that this court has no authority to review a district court’s
decision not to depart unless that decision "is grounded upon a belief
that the [district] court lacks the legal authority to depart").

   Jones also contends that improper statements made by the govern-
ment during closing argument require reversal of his conviction. We
have reviewed the record, however, and find no improper statements.
The prosecution merely suggested appropriate considerations for the
jury to take into account in assessing witness credibility and did not
vouch for or bolster the testimony of its witnesses. See United States
v. Sanchez, 118 F.3d 192, 198 (4th Cir. 1997) (stating that "vouching
occurs when a prosecutor indicates a personal belief in the credibility
or honesty of a witness; bolstering is an implication by the govern-
ment that the testimony of a witness is corroborated by evidence
known to the government but not known to the jury").

   Jones next contends that he is entitled to a new trial based on inef-
fective assistance of trial counsel. We have reviewed the record and
find that ineffective assistance does not conclusively appear on the
face of the current record. Accordingly, Jones’s claim of ineffective
assistance is not cognizable on direct appeal, but rather, must be
raised in a collateral proceeding. See, e.g., United States v. King, 119
F.3d 290, 295 (4th Cir. 1997).

   With regard to Jones’s contention that the district court erred in
denying his pro se motion for a new trial, we find no such error in the
district court’s ruling. See, e.g., United States v. Singh, 54 F.3d 1182,
1190 (4th Cir. 1995) (noting that this court reviews the denial of a
motion for a new trial based on newly discovered evidence for an
abuse of discretion).

   And finally, citing numerous legal sources that impose affirmative
evidentiary disclosure requirements on the prosecution, Jones argues
that the federal prosecutors in this case breached those obligations by
failing to turn over a state police report. We decline to address this
argument. The state police report Jones contends the prosecution
12                      UNITED STATES v. JONES
should have disclosed was not a part of the record before the district
court, and we previously denied Jones’s motion to add it to the record
on appeal.

                                  VII.

  Having found Jones’s assignments of error meritless, we affirm his
convictions and sentences.*

                                                             AFFIRMED

   *On March 13, 2002, while this appeal was pending, Jones filed
another motion for a new trial. The district court held that the pending
appeal deprived it of jurisdiction to entertain the motion and transferred
it to this court. By separate order, we vacate the district court’s order
transferring Jones’s recently filed motion to this court and remand for
further proceedings. The district court had jurisdiction to rule on that
motion notwithstanding the pending appeal and should do so in the first
instance. See United States v. Russell, 971 F.2d 1098, 1112 n.28 (4th Cir.
1992).